                 Case 20-13130-LSS        Doc 3    Filed 12/16/20     Page 1 of 10




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

 In re:                                                Chapter 11

 IN-SHAPE HOLDINGS, LLC,
                                                       Case No. 20-##### (___)
                  Debtor.
                                                       Tax ID No. XX-XXXXXXX
 In re:                                                Chapter 11

 IN-SHAPE HEALTH CLUBS, LLC,
                                                       Case No. 20-##### (___)
                  Debtor.
                                                       Tax ID No. XX-XXXXXXX
 In re:                                                Chapter 11

 IN-SHAPE PERSONAL TRAINING, LLC,
                                                       Case No. 20-##### (___)
                  Debtor.
                                                       Tax ID No. XX-XXXXXXX


           MOTION OF DEBTORS FOR ENTRY OF AN ORDER DIRECTING THE
            JOINT ADMINISTRATION OF THE DEBTORS’ CHAPTER 11 CASES

          The above-captioned debtors and debtors in possession (collectively, the “Debtors”) move

this Court pursuant to Rule 1015(b) of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”) and Rule 1015-1 of the Local Rules of Bankruptcy Practice and Procedure

of the United States Bankruptcy Court for the District of Delaware (the “Local Rules”) for the

entry of an order, in substantially the form attached hereto as Exhibit A, directing the joint

administration of the Debtors’ chapter 11 cases (collectively, the “Cases”) and the consolidation

thereof for procedural purposes only and granting certain related relief. In support of this Motion,

the Debtors respectfully represent as follows:




#111600511 v4
                Case 20-13130-LSS         Doc 3       Filed 12/16/20   Page 2 of 10




                                 JURISDICTION AND VENUE

          1.    This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated February 29, 2012. This is a core proceeding pursuant to 28 U.S.C.

§ 157(b). The Debtors confirm their consent pursuant to Local Rule 9013-1(f) to the entry of a

final order by the Court in connection with this Motion to the extent that it is later determined that

the Court, absent consent of the parties, cannot enter final orders or judgments in connection

herewith consistent with Article III of the United States Constitution.

          2.    Venue for this matter is proper in this district pursuant to 28 U.S.C. §§ 1408 and

1409.

          3.    The bases for the relief requested herein are section 105(a) of title 11 of the United

States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), Bankruptcy Rule 1015(b), and

Local Rules 1015-1 and 9013-1(m).

                                         BACKGROUND

          4.    On the date hereof (the “Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 11 of the Bankruptcy Code.

          5.    The Debtors continue to operate their businesses and manage their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee,

examiner, or official committee of unsecured creditors has been appointed in the Debtors’ cases.

          6.    An overview of the Debtors’ history and businesses, a summary of the events

leading to the commencement of these Cases, and the facts supporting this Motion are set forth in

the Declaration of Sean K. Maloney in Support of Chapter 11 Petitions and First Day Motions,

filed contemporaneously herewith and incorporated by reference herein, and which establishes that



                                                  2
#111600511 v4
                  Case 20-13130-LSS              Doc 3         Filed 12/16/20       Page 3 of 10




the joint administration of these Cases is warranted and will ease the administrative burden for the

Court and the parties.

                                            RELIEF REQUESTED

          7.      Through this Motion, the Debtors seek entry of an order, in substantially the form

attached hereto as Exhibit A, directing the joint administration of the Debtors’ Cases for procedural

purposes only.

          8.      Specifically, the Debtors respectfully request that the Court maintain one file and

one docket for the Debtors’ Cases under the case of In-Shape Holdings, LLC and that the Cases

be administered under the following consolidated caption (the “Proposed Caption”):

                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


 In re:                                                           Chapter 11

 IN-SHAPE HOLDINGS, LLC et al.,1                                  Case No. 20-##### (___)

                    Debtors.                                      (Jointly Administered)

     1
          The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number
     are as follows: In-Shape Holdings, LLC (8112); In-Shape Health Clubs, LLC (2059); In-Shape Personal Training,
     LLC (7962). The notice address for the Debtors is 6507 Pacific Avenue, #344, Stockton, California 95207.

          9.      The Debtors also request that a docket entry, substantially similar to the following,

be entered on the docket in the Cases of In-Shape Health Clubs, LLC and In-Shape Personal

Training, LLC:

          An order has been entered in this case in accordance with Rule 1015(b) of the
          Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the Local Rules of
          Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the
          District of Delaware directing the procedural consolidation and joint administration
          of the chapter 11 cases of: In-Shape Holdings, LLC (8112); In-Shape Health Clubs,
          LLC (2059); and In-Shape Personal Training, LLC (7962). The docket of In-Shape
          Holdings, LLC in Case No. 20-##### (___) should be consulted for all matters
          affecting this case.


                                                           3
#111600511 v4
                 Case 20-13130-LSS          Doc 3       Filed 12/16/20    Page 4 of 10




                                         BASIS FOR RELIEF

          7.     Bankruptcy Rule 1015(b) provides, in relevant part, that “[i]f a joint petition or two

or more petitions are pending in the same court by or against . . . a debtor and an affiliate, the court

may order a joint administration of the estates.” Local Rule 1015-1 states:

          An order of joint administration may be entered, without notice and an opportunity
          for hearing, upon the filing of a motion for joint administration . . . supported by an
          affidavit, declaration or verification, which establishes that the joint administration
          of two or more cases pending in this Court under title 11 is warranted and will ease
          the administrative burden for the Court and the parties.

          8.     The Debtors—which include In-Shape Holdings, LLC, its wholly owned

subsidiary, In-Shape Health Clubs, LLC, and its wholly-owned subsidiary, In-Shape Personal

Training, LLC—are “affiliates,” as that term is defined in section 101(2) of the Bankruptcy Code.

11 U.S.C. § 101(2) (defining affiliate as an “entity that directly or indirectly owns, controls, or

holds with power to vote, 20 percent or more of the outstanding voting securities of the debtor

. . . .”). Accordingly, this Court is authorized pursuant to Bankruptcy Rule 1015(b) to grant the

relief requested. An order of joint administration relates to the routine administration of a case

and may be entered by the Court in its sole discretion on an ex parte basis. See Local Rule 1015-1.

          9.     The joint administration of the Cases will have several benefits, including

(a) permitting the Clerk of the Court to utilize a single general docket for these Cases and combine

notices to creditors of the Debtors’ respective estates and other parties in interest; (b) avoiding the

need for duplicative notices, motions and applications, thereby saving the Debtors’ estates time

and expense; (c) enabling parties in interest to have a single point of reference for all matters

relevant to these Cases; (d) significantly reducing the volume of pleadings that otherwise would

be filed with the Clerk of this Court; (e) rendering the completion of various administrative tasks




                                                    4
#111600511 v4
                Case 20-13130-LSS         Doc 3       Filed 12/16/20    Page 5 of 10




less costly; and (f) minimizing the number of unnecessary delays associated with the

administration of separate chapter 11 cases.

          10.   Additionally, because this is not a motion for the substantive consolidation of the

Debtors’ estates, the rights of parties in interest will not be prejudiced or otherwise affected in any

way by the entry of an order directing the joint administration of the Cases for procedural purposes

only.

          11.   Pursuant to section 342(c)(1) of the Bankruptcy Code, “[i]f notice is required to be

given by the debtor to a creditor . . . such notice shall contain the name, address, and last 4 digits

of the taxpayer identification number of the debtor.” The Proposed Caption contains all of the

required information and, therefore, satisfies the terms of section 342(c) of the Bankruptcy Code.

          12.   For the reasons set forth above, the Debtors respectfully submit that the relief

requested herein is in the best interests of the Debtors, their estates, creditors and other parties in

interest and, therefore, should be granted.

                                               NOTICE

          13.   Notice of this Motion shall be given to (a) the Office of the United States Trustee

for the District of Delaware; (b) those creditors holding the 30 largest unsecured claims against

the Debtors’ estates; and (c) counsel for the DIP Agent. As this Motion is seeking “first day”

relief, within 48 hours of entry of an order on this Motion, the Debtors will serve copies of this

Motion and any order entered in respect to this Motion as required by Local Rule 9013-1(m). The

Debtors submit that no other or further notice need be provided.




                                                  5
#111600511 v4
                 Case 20-13130-LSS        Doc 3       Filed 12/16/20   Page 6 of 10




          WHEREFORE, the Debtors respectfully request that the Court enter an order, substantially

in the form attached hereto as Exhibit A.

 Dated: December 16, 2020                    TROUTMAN PEPPER HAMILTON SANDERS LLP
        Wilmington, Delaware
                                             By: /s/ Evelyn J. Meltzer
                                             David M. Fournier (Del. Bar No. 2812)
                                             Evelyn J. Meltzer (Del. Bar No. 4581)
                                             Marcy J. McLaughlin Smith (Del. Bar No. 6184)
                                             Hercules Plaza, Suite 5100
                                             1313 Market Street
                                             Wilmington, Delaware 19801
                                             Tel: (302) 777-6500
                                             Fax: (302) 421-8390
                                             Email: david.fournier@troutman.com
                                                    evelyn.meltzer@troutman.com
                                                    marcy.smith@troutman.com
                                             -and-
                                             KELLER BENVENUTTI KIM LLP
                                             Tobias S. Keller (pro hac vice pending)
                                             Jane Kim (pro hac vice pending)
                                             650 California Street, Suite 1900
                                             San Francisco, California 94108
                                             Tel: (415) 496-6723
                                             Fax: (650) 636-9251
                                             Email: tkeller@kbkllp.com
                                                    jkim@kbkllp.com

                                             Proposed Attorneys for Debtors
                                             and Debtors in Possession




                                                  6
#111600511 v4
                Case 20-13130-LSS   Doc 3   Filed 12/16/20   Page 7 of 10




                                       Exhibit A

                                    (Proposed Order)




#111600511 v4
                   Case 20-13130-LSS             Doc 3      Filed 12/16/20        Page 8 of 10




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

    In re:                                                       Chapter 11

    IN-SHAPE HOLDINGS, LLC,
                                                                 Case No. 20-##### (___)
                    Debtor.
                                                                 Tax ID No. XX-XXXXXXX
    In re:                                                       Chapter 11

    IN-SHAPE HEALTH CLUBS, LLC,
                                                                 Case No. 20-##### (___)
                    Debtor.
                                                                 Tax ID No. XX-XXXXXXX
    In re:                                                       Chapter 11

    IN-SHAPE PERSONAL TRAINING, LLC,
                                                                 Case No. 20-##### (___)
                    Debtor.
                                                                 Tax ID No. XX-XXXXXXX


                           ORDER DIRECTING THE JOINT
                 ADMINISTRATION OF THE DEBTORS’ CHAPTER 11 CASES

                   Upon the Motion of Debtors for Entry of an Order Directing the Joint

Administration of the Debtors’ Chapter 11 Cases (the “Motion”),1 filed by the above-captioned

Debtors; and upon consideration of the First Day Declaration, the statements of counsel and the

evidence adduced with respect to the Motion; and this Court having found that (i) the Court has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012, and that this Court may enter a final order consistent with Article III of the

United States Constitution; (ii) venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and

1409; (iii) this is a core proceeding pursuant to 28 U.S.C. § 157(b); and (iv) notice of the Motion


1
      Capitalized terms not otherwise defined herein shall have the meanings given to them in the Motion.


#111600511 v4
                  Case 20-13130-LSS              Doc 3         Filed 12/16/20       Page 9 of 10




was sufficient under the circumstances; and this Court, after due deliberation, having found and

determined that the relief requested in the Motion is in the best interests of the Debtors, their

estates, and their creditors and good and sufficient cause having been shown;

IT IS HEREBY ORDERED THAT:

          1.      The Motion is GRANTED as set forth herein.

          2.      The above-captioned Cases shall be and hereby are consolidated for procedural

purposes only and shall be administered jointly. The Clerk of the Court shall maintain one file

and one docket for all of the Cases, which file and docket shall be the file and docket for Debtor

In-Shape Holdings, LLC (the “Main Case”), Case No. 20-##### (___).

          3.      The caption of the jointly administered Cases shall read as follows:

                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


 In re:                                                           Chapter 11

 IN-SHAPE HOLDINGS, LLC et al.,1                                  Case No. 20-##### (___)

                    Debtors.                                      (Jointly Administered)

     1
          The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number
     are as follows: In-Shape Holdings, LLC (8112); In-Shape Health Clubs, LLC (2059); In-Shape Personal Training,
     LLC (7962). The notice address for the Debtors is 6507 Pacific Avenue, #344, Stockton, California 95207.

          4.      All pleadings and notices shall be captioned as indicated in the preceding

paragraph, and all original docket entries shall be made in the case of In-Shape Holdings, LLC in

Case No. 20-##### (___). The consolidated caption satisfies the requirements of section 342(c)

of the Bankruptcy Code in all respects.

          5.      An entry shall be made on the dockets in In-Shape Health Clubs, LLC and In-Shape

Personal Training, LLC as follows:



                                                           2
#111600511 v4
                Case 20-13130-LSS         Doc 3     Filed 12/16/20     Page 10 of 10




          An order has been entered in this case in accordance with Rule 1015(b) of the
          Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the Local Rules of
          Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the
          District of Delaware directing the procedural consolidation and joint administration
          of the chapter 11 cases of: In-Shape Holdings, LLC (8112); In-Shape Health Clubs,
          LLC (2059); and In-Shape Personal Training, LLC (7962). The docket of In-Shape
          Holdings, LLC in Case No. 20-##### (___) should be consulted for all matters
          affecting this case.

          6.     Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effectuating a substantive consolidation of the above-captioned Cases, and

this Order shall be without prejudice to the rights of the Debtors to seek entry of an order

substantively consolidating their respective Cases.

          7.     The Debtors and the Clerk of the Court are authorized and empowered to take all

actions necessary to implement the relief granted in this Order.

          8.     The terms of this Order are immediately effective and enforceable upon its entry.

          9.     This Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation, or enforcement of this Order.




                                                   3
#111600511 v4
